U.S. DEPARTMENT OF JUSTICE
Federal Bureau of Prisons

Metropolitan Correctional Center
150 Park Row
New York, New York 10007

 

 

August 20, 2021

The Honorable Edgardo Ramos

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley SquareNew York, NY 10007

Re: — Cesar Fernandez-Rodriguez, et al. v. Marti Licon-Vitale
Civil Action No. 20 Civ. 3315 (ER)

Dear Judge Ramos:

Consistent with former Warden Licon-Vitale’s May 29, 2020, letter to the Court, I submit this
letter to provide the Court with the following information:

e The number of inmates tested for COVID-19 and the number who have tested positive
since the last report June 4); there have been 233 inmates tested, and 0 inmates have
tested positive.

e The number of inmates who MCC medical staff has determined to have symptoms of
COVID-19 since the last report and confirmation contact tracing investigations have been
completed (or are underway) for each of them; no inmates have been determined by
medical staff to have symptoms of COVID-19.

e The current number of inmates in isolation for suspected or confirmed COVID-19
infection; 0.

e The number of staff who have informed MCC they tested positive for COVID-19 since
the last report, and confirmation contact tracing investigations have been completed (or
are underway) for each of them: 0.

e Confirmation handwritten and electronic sick call requests are being reviewed daily and
inmates are being timely scheduled for medical appointments based on medical need and
staff resources; yes, they have been reviewed by medical daily.

e Confirmation hygiene and cleaning supplies have been distributed in all inmate units
since the last report; yes.

e The number of MCC inmates released pursuant to: compassionate release, full term
release, Good Conduct Time release, and MCC referrals to home confinement or a
residential reentry center since the last report; 11.
Case 2:20-cv-03315-ER Document 143 Filed 08/20/21 Page 2 of 2

Cesar Fernandez-Rodriguez, et al. v. Marti Licon-Vitale
August 20, 2021
Page 2

e A redacted list of inmates who have been denied home confinement, and the justifications
for those denials, since the last report; since the last report, 21 inmates have been
denied early releases under the CARES Act due to four being high risk; five being
medium risk; four lacking release plans; two having detainers; four having sex
offense criminal history; one having a history of violence; and one serving only one
percentage of time served.

The next update will be on September 24, 2021. I thank the Court for its time and attention to
this significant matter.

Respectfully submitted,

ow

K. Maldonado
Warden
MCC New York

 
